Title: To George Washington from Noncommissioned Officers and Soldiers of Captains Thomas William’s and Jonas Hubbard’s Companies, December 1775
From: Noncommissioned Officers and Soldiers of Captains Thomas William’s and Jonas Hubbard’s Companies
To: Washington, George


[December 1775]. Petition for reimbursement of damages sustained on the Quebec expedition. “Some of your Pettitioners By Reason of the Badness of the Weather, at the Cold Season of the Year, Suffered Considerable Losses, by going up the River; and others by being Destitude of Provisions were obliged to Leave the Detachment and Return back from Sd Expedition; were at Considerable Expence in traviling, and

not heaving Any Allowance of Provision, were obliged to Bare our own Expences.”
